Citation Nr: 9918056	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-51 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the residuals of the surgical excision of a 
bunionette of the right foot in 1964, with calluses on the 
plantar surface of the fifth metatarsal head and over the 
medial first metatarsal head.

2.  Entitlement to a disability evaluation in excess of 10 
percent for the residuals of the surgical excision of a 
bunionette of the left foot in 1964, with calluses on the 
plantar surface of the fifth metatarsal head and over the 
medial first metatarsal head.


REPRESENTATION

Appellant represented by:	Louis A. De Mier-LeBlanc, Esq.


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
October 1954.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The Board notes that the veteran's private attorney submitted 
a statement in October 1996 in which he requested the 
"reconsideration" of a prior denial of a claim for 
additional VA compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991) (§ 1151 benefits) and the 
adjudication of a claim for special monthly pension on 
account of the veteran's need for aid and attendance or 
housebound status and of claims for service connection for 
several disorders, to include arthrodesis of several joints 
of the feet and peripheral vascular insufficiency.  A careful 
and liberal reading of a handwritten Spanish statement that 
the veteran submitted thereafter, in April 1997, appears to 
support the private attorney's October 1996 statement 
regarding the veteran's desire to receive additional VA 
compensation and/or pension based on the multiple diagnosed 
disorders.

Regarding the claim for § 1151 benefits, the record shows 
that the veteran and his private attorney were both advised, 
by letter of November 1996, that that claim was already 
denied in a May 1980 rating decision and that the veteran did 
not appeal that denial within the one-year period allowed by 
law.  They were also thereafter advised, by letter of March 
1997, that the May 1980 denial of the claim for § 1151 
benefits is now final and can only be reopened upon the 
submission of new and material evidence.

The claims for service connection referred to above, and the 
claim for special monthly pension on account of the veteran's 
need for aid and attendance or housebound status, are all 
referred back to the RO for appropriate action.




REMAND

The record shows that the veteran is service-connected for 
the residuals of a 1964 surgical excision of bunionettes of 
both feet, with calluses on the plantar surfaces of the fifth 
metatarsal heads and over the medial first metatarsal heads 
of both feet, and that these disorders are currently rated as 
10 percent disabling for each feet, under the provisions of 
Diagnostic Code 5284 of VA's Schedule for Rating 
Disabilities.  See, 38 C.F.R. § 4.71a, Part 4, Diagnostic 
Code 5284 (1998).  The veteran also suffers from additional 
disorders of the lower extremities and feet, to include pes 
planus, hammer toes, peripheral vascular insufficiency and 
chronic venous insufficiency, none of which are service-
connected.

The veteran contends that the service-connected disorders of 
the feet are currently so severely disabling as to warrant 
schedular ratings exceeding 10 percent for each foot.  After 
a review of the evidentiary record, the Board finds that 
additional development is necessary.  In particular, it is 
noted that the most recent VA medical examination of the 
veteran's feet, which was conducted in September 1995, is 
already almost four years old and the veteran's recent 
statements of record, which are supported by a medical 
statement from his private podiatrist that was submitted more 
recently, in March 1997, certainly raise the question of 
whether the increased rating sought on appeal is warranted at 
this point in time.  Another medical examination is therefore 
felt to be needed, in order to ascertain the current severity 
of the service-connected disorders of the feet and rate 
accordingly.

Additionally, the RO should secure copies of all records 
reflecting VA and/or private medical treatment received by 
the veteran between 1997 and the present time for his feet, 
as the record is devoid of any such evidence, notwithstanding 
the fact that it appears that the veteran has been receiving 
treatment for his several feet conditions continuously for 
several years, at least from the private podiatrist who 
subscribed the March 1997 statement referred to above.

The United States Court of Veterans Appeals (known as the 
United States Court of Appeals for Veterans Claims since 
March 1999, hereinafter referred to as "the Court") has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998) requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  This requirement 
is not optional, nor discretionary. Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990).  Accordingly, the appealed claims 
are both REMANDED for the following additional development:

1.  The RO should inform the veteran, in 
writing, that he is free to furnish any 
additional pertinent evidence and 
argument while the appealed matters 
remain on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).   
The RO should also advise him in the same 
written communication of his obligation 
to cooperate with the development of the 
appealed claims and should inform him 
that the consequences of his failing to 
report for a VA medical examination 
without good cause might include the 
denial of his claims for additional VA 
disability compensation benefits.  See, 
in this regard, 38 C.F.R. §§ 3.158, 3.655 
(1998).

2.  The RO should also request that the 
veteran identify all the non-VA health 
care providers who he may have been 
seeing for his feet problems since at 
least 1997, by name and address, and the 
approximate dates of treatment.  With any 
necessary written authorization (release) 
from the veteran, the RO should then 
attempt to obtain copies of all the 
pertinent treatment records identified by 
the veteran in response to this request 
(to include those records reflecting 
medical treatment from the private 
podiatrist who subscribed the March 1997 
statement to which reference was made 
earlier in this remand), which have not 
been previously secured. 

3.  The RO should also attempt to obtain 
copies of all records reflecting all 
pertinent VA medical treatment received 
by the veteran between 1997 and the 
present time, if any.

4.  After the above actions have been 
fully accomplished and any additional, 
pertinent lay and/or medical evidence has 
been associated with the record, the RO 
should schedule the veteran for a medical 
examination by a VA specialist in feet 
disorders (the examiner).  The examiner 
should be asked to carefully review all 
the pertinent evidence in the veteran's 
claims folder, to include the report of 
the September 1995 VA "feet" 
examination, the March 1997 statement 
from the veteran's private podiatrist, 
any additional evidence associated with 
the file after the issuance of this 
remand and a copy of this remand.

The examiner should then be asked to 
examine the veteran's feet, request, and 
interpret, for the record, any indicated 
tests or studies and thereafter submit a 
comprehensive and legible report of 
medical examination that should include 
at least the following information:

A.  A statement as to whether the 
claims folder was thoroughly 
reviewed prior to the examination.

B.  A list of all the diagnoses of 
the feet that are currently 
warranted.

C.  For each foot separately, the 
examiner's opinion as to whether the 
service-connected residuals of the 
1964 surgical excision of a 
bunionette of the foot in question 
currently is productive of moderate, 
moderately severe or severe 
impairment of the function of that 
foot, or actual loss of the use of 
the foot.  In making this 
determination, the examiner is to be 
asked to take into consideration any 
objective indications of functional 
impairment felt to be due to factors 
such as pain and weakness.

D.  For each foot separately, the 
examiner's opinion as to whether the 
service-connected calluses of the 
foot in question (to include the 
diagnosed intractable plantar 
keratomas, but only if the examiner 
is of the opinion that these 
keratomas are part or a 
manifestation of the service-
connected calluses) currently are 
productive of moderate, moderately 
severe or severe impairment of the 
function of that foot, or actual 
loss of the use of the foot.  In 
making this determination, the 
examiner is to be asked to take into 
consideration any objective 
indications of functional impairment 
felt to be due to factors such as 
pain and weakness.

E.  For each foot separately, the 
examiner's opinion as to whether any 
of the disorders of the feet that 
have been diagnosed but are 
nonservice-connected should be 
considered a sequela or part of 
either one of the service-connected 
disorders.

The RO should make sure to associate the 
above report of medical examination with 
the claims folder.

5.  Following completion of all the 
foregoing, the RO should review the 
claims folder and ensure that all the 
requested development has been fully 
accomplished and that all actions in that 
regard have been fully documented in the 
record.  If any development is found to 
be incomplete, appropriate corrective 
action should be implemented at once.

6.  After the above development has been 
accomplished, the RO should re-adjudicate 
the issues on appeal, especially with 
regard to the additional evidence that 
was obtained pursuant to the instructions 
in this remand.
In determining the ratings that are 
applicable to both service-connected 
disorders, the RO is reminded to consider 
and adjudicate the question of whether an 
extra-schedular rating is warranted in 
either case under the provisions of 
38 C.F.R. § 3.321(b)(1) (1998), and to 
take into consideration the examiner's 
objective findings regarding the 
manifestation of any functional loss due 
to pain and/or weakness, as defined by 
38 C.F.R. §§ 4.40 and 4.45 (1998), and as 
required by the Court in the case of 
DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995).

The RO should also take all necessary 
action to re-classify the service-
connected disorders, but only if 
necessary and warranted, i.e., only if 
the examiner renders an opinion to the 
effect that any of the disorders of the 
feet that have been diagnosed but are 
nonservice-connected should be considered 
a sequela or part of either one of the 
service-connected disorders.

If, upon re-adjudication of the appealed issues, either one 
of the benefits sought on appeal remains denied, a 
Supplemental Statement of the Case should be provided to the 
veteran and to his private attorney, with an appropriate 
period to respond, and the claims folder should thereafter be 
returned to the Board for further appellate consideration.

The veteran and his private attorney hereby are advised that 
the purpose of this REMAND is to further develop the 
evidentiary record and to afford the veteran due process of 
law and that, consequently, no action is required of the 
veteran until he receives further notice from VA.

The RO hereby is reminded that the Board is obligated by law 
to ensure that the RO complies with its directives, as the 
Court has stated that compliance by the RO is neither 
optional nor discretionary and that, where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The appealed claims must 
be afforded expeditious treatment by the RO, as the law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


